Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Applicant’s amendment filed on 06/14/2021. Claims 1-6, 8-12, and 14-20 are pending in the office action.
Claims 1, 4, 6, 8-9, 14, and 18 have been amended.
Claims 7 and 13 have been canceled.

Response to Amendment
Claim rejection under 35 U.S.C 112 second paragraph is withdrawn in view of claim amendment.
Applicant’s arguments, see pages 4-5, filed 06/08/2021, with respect to claims 1, 8, 14, and 18 have been fully considered and are persuasive.  The claim rejection under 35 U.S.C 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see pages 4-5, filed 06/08/2021, with respect to claims 1, 8, 14, and 18 have been fully considered and are persuasive. Therefore, claimed invention is found in allowance condition
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851